Judgment and order unanimously reversed on the law and facts, verdict of the jury set aside as against the weight of evidence, and a new trial granted, with costs to appellant to abide the event. Memorandum: See Memorandum filed in companion case of Maynard v. Wietan (10 A D 2d 892). (Appeal from judgment and order of Erie Trial Term, for defendant for no cause of action by direction of the *893court after the setting aside of a verdict in favor of plaintiff, in an automobile negligence action.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ.